Citation Nr: 0830285	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis, including a frequent stuffy nose, to include as 
due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder, including asthma, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to January 
1973 and from February 1991 to June 1991 with service in the 
Southwest Theater of Operations during the Persian Gulf War.  
The veteran also had unverified reserve duty from January 
1988 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were previously before the Board in June 
2004 and March 2007.  They were remanded both times for 
additional evidentiary development and/or to cure a 
procedural defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In March 2007, the Board remanded the issues on appeal back 
to the RO/AMC specifically to provide the veteran with the 
definition of "new and material evidence" which was 
applicable to claims to reopen which were filed prior to 
August 29, 2001.  In April 2007, the AMC sent a letter to the 
veteran in an attempt to comply with the Board's March 2007 
remand instructions.  This letter does not provide the 
information directed by the Board.  It basically includes 
some language from the current definition of new and material 
evidence and also some elements of the prior definition of 
new and material evidence.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
pursuant to the VCAA.  The notice should 
specify what the evidence must show to 
reopen a previously disallowed claim.  
Specifically, the veteran must be informed 
that "new and material evidence" means 
evidence not previously submitted which 
bears directly and substantially upon the 
specific matter under consideration, which 
is neither cumulative nor redundant, and 
which by itself or in connection with the 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  See also Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by law.

2.  Thereafter, the veteran's claims of 
whether new and material evidence has been 
received to reopen his claims of 
entitlement to service connection for 
sinusitis, including a frequent stuffy 
nose, including as due to an undiagnosed 
illness, and for a pulmonary disorder, 
including asthma, including as due to an 
undiagnosed illness, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue(s).  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

